Citation Nr: 1224122	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special adaptive housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  

The Veteran testified before a Decision Review Officer in February 2009.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Outstanding VA Treatment Records and VA Examination

In a December 2011 rating decision related to the currently unappealed issue of entitlement to a disability rating in excess of 60 percent for the lumbar spine, which is located in the Veteran's Virtual VA file, treatment records from the VA Healthcare Network Upstate New York, from October 8, 2004 through December 2, 2011, were listed.  Treatment records from this facility are only current in the claims file through March 2011, and there are no VA treatment records located in the Veteran's Virtual VA file.  Moreover, the rating decision cites to a VA examination report from the Rome VA outpatient clinic, dated November 21, 2011, pertaining to the Veteran's service-connected degenerative disc disease of the lumbar spine.  This examination report is not located in the claims file or in Virtual VA.  The summary of the report, noted in the rating decision, appears to be relevant to the Veteran's current claim on appeal.  This is because such evidence appears to concern potential impairment in locomotion involving the lower extremities, which under the regulations are pertinent to this appeal for specially adaptive housing and/or grants.  See 38 C.F.R. §§ 3.809, 3.809a.  Therefore, these outstanding treatment records need to be obtained and associated with the claims file in order for a full and fair adjudication to be undertaken. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from the VA Healthcare Network Upstate New York beginning in March 2011.   

2.  Obtain a copy of the November 21, 2011 VA examination. 

3.  Upon completion of the above, undertake any additional development deemed necessary in light of any evidence obtained.  This may include the solicitation of a VA medical examination and/or opinion. 

4.  Then, readjudicate the issue of entitlement to special adaptive housing or special home adaptation grant.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



